Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s drawings filed on 04/22/2020 has been inspected and it is compliance with MPEP 608.02. 

Specification
3.	The specification filed on 04/22/2020 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
5.	Application 16613231, filed 04/22/2020 is a national stage entry of PCT/JP2018/019454 , International Filing Date: 05/21/2018 claims foreign priority to 2017-100117 , filed 05/19/2017. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 05/19/2017.		

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim limitations “means for receiving” , “means for decrypting”, “means for executing”, “means for generating”, “means for performing”, in claims 1-7, 9 and 11-12 are invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to adequately provide structure to perform the claimed function. Specifically, the specification describes the claimed function reception “means for receiving” the encrypted condition data; decryption “means for decrypting” the encrypted condition data to return the encrypted condition data to the condition data; determination “means for determining” whether the condition specified by the condition data is satisfied. There is no disclosure of any particular structure, either explicitly or inherently, to perform the receiving and verification. The use of “means” is not adequate structure for performing the receiving and verification because the specification does not describe particular structures for performing the functions. As would be recognized by those ordinary skill in the art, the terms “means for receiving” , “means for decrypting”, “means for executing”, “means for generating”, “means for performing” can be performed in any number of ways in hardware, software or a combination of the two because the specification does not describe particular structure, apart from the claimed “means”, which is not defined what it is, to perform the function(s). That is, the specification does not provide sufficient 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-7, 9 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of receiving and estimating. The .

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-6, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anja et al. (EP 2743868 A1, hereinafter refer as Anja) in view of Jaffe (US Pub. No. US 2015/0278814 A1, hereinafter refer as to Jaffe).

Anja provides the method involve transmitting partially encrypted booking confirmation data to a mobile terminal i.e. smart phone (200). The partially encrypted booking confirmation data is stored at the mobile terminal as a virtual vehicle key. The partially encrypted booking confirmation data is transmitted from the mobile terminal to a control unit of a vehicle (300) through a near-field communication channel. The booking confirmation data at the control unit is decrypted and verified. The vehicle is unlocked when the booking confirmation data is successfully decrypted and verified

Jaffe Provide a communication module, a memory including executable instructions, the memory and the executable instructions being configured to cooperate with the processor. The text of mixed encryption includes an environment un-encrypted plain text, single encrypted text and/or single encrypted text that has been subsequently encrypted with a second encryption to generate double encrypted text.

As per claim 1, Anja  discloses an execution device that is used in combination with an instruction device as a device capable of transferring an instruction serving as a trigger for performing an operation (fig. 6 depicted transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example), and performs an operation when receiving an instruction from the (fig. 1 depicted the mobile terminal 200 which transfer an encryption instruction device ted condition data to an execution device, for example), wherein the instruction device is configured to generate encrypted condition data by encrypting condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device (fig. 1 depicted performing the instruction by transferring the encrypted condition data to the execution device, for example), and transfer the encrypted condition data to the execution device, thereby performing the instruction, and wherein the execution device comprises: reception means for receiving the encrypted condition data (fig. 2 depicted verification of the booking confirmation data comprises computing (S250) a cryptographic hash value of a stored car token identified by the token identifier and comparing (S260) the computed cryptographic hash value with the cryptographic hash value contained in the booking confirmation data, for example); decryption means for decrypting the encrypted condition data to return the encrypted condition data to the condition data (fig. 6 depicted transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, which decrypt the condition data decrypting (S240) and verifying (S250, S260) the booking confirmation data at the control unit and executes a first operation when the condition data is satisfied unlocking the vehicle (300) if the booking confirmation data was successfully decrypted and verified, for example); determination means for determining whether the condition specified by the condition data is satisfied (fig. 6 depicted "transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example); and execution means for executing a first operation that is only one predetermined type of operation as the operation when the determination means determines that the condition specified by the condition data is satisfied (fig. 3 depicted   unlocking the vehicle (300) if the booking confirmation data was successfully decrypted and verified, for example).  

Anja  failed to explicitly disclose wherein the instruction device is configured to generate encrypted condition data by encrypting condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device.

However, Jeffe discloses   wherein the instruction device is configured to generate encrypted condition data by encrypting condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device  (para. 0928 discloses a processor, an optical scanning module, an optical display module, a communication module, a memory including executable instructions, the memory and the executable instructions being configured to cooperate with the processor; and wherein the text of mixed encryption comprises an environment un-encrypted plain text, single encrypted text and/or single encrypted text that has been subsequently encrypted with a second encryption to generate double encrypted text. , for example).

Anja and Jeffe are analogous art because they both are directed to a mobile terminal device for performing wireless financial transactions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Anja with the specified features of Jeffe because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Jeffe with the teaching of Anja  in order for performing wireless financial transactions of purchased product and/or service using cash card, credit card and debit card [Jeffe: Abstract]. 

As per claim 2 as applied above, Anja  as modified Jeffe discloses wherein the encrypted condition data that the instruction device transfers to the execution device is a key, the execution device is a lock (fig. 2 of Anja  depicted transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example) , and the first operation to be executed by the execution means when the determination means determines that the condition specified by the condition data is satisfied is unlocking (fig. 6 of Anja  depicted unlocking the vehicle (300) if the booking confirmation data was successfully decrypted and verified, for example). 
 
As per claim 3 as applied above, Anja  as modified Jeffe discloses wherein the encrypted condition data that the instruction device transfers to the execution device is authentication data, the execution device is an authentication device, and the first operation to be executed by the execution means when the determination means determines that the condition specified by the condition data is satisfied is to authenticate that the authentication data is authentic (para. 0057 of Anja  discloses the mobile terminal may acknowledge safe receipt of the new smart phone token (S390) and the control unit may allow the engine to be started, for example). 

As per claim 4 as applied above, Anja  as modified Jeffe discloses wherein the encrypted condition data that the instruction device transfers to the execution device is authentication data, and the execution device is a starting device for starting a predetermined power device, and the first operation to be executed by the execution means when the determination means determines that the condition specified by the condition data is satisfied (Par. 0057 of Anja  discloses that the mobile terminal may acknowledge safe receipt of the new smart phone token (S390) and the control unit may allow the engine to be started, for example).

As per claim 5 as applied above, Anja  as modified Jeffe discloses wherein the instruction device includes a display capable of displaying an encryption image that is an image capable of specifying the encrypted condition data; the reception means is imaging means capable of capturing the encryption image displayed on the display; and the execution device is configured to receive the encrypted condition data from the instruction device by capturing the encryption image by the reception means that is imaging means (fig. 1 of Anja  depicted element 200 displaying an encryption image captured by the execution device, for example). 

As per claim 6 as applied above, Anja  as modified Jeffe discloses wherein the instruction device includes a transmission device that wirelessly transmits the encrypted condition data, and the reception means is a reception device that wirelessly receives the encrypted condition data (figs. 1 and 6 of Anja  show  wirelessly transmitting the encrypted condition data, for example). 

As per claim 8 as applied above, Anja  as modified Jeffe discloses wherein the second operation is an operation in which an operation different from the first operation is added to the first operation (fig. 1 and 3 of Anja show unlocking the vehicle (300) if the booking confirmation data was successfully decrypted and verified, for example). 

As per claim 9, Anja  discloses a method to be implemented in an execution device that is used in combination with an instruction device that is a device capable of transferring an instruction serving as a trigger for performing an operation (fig. 6 depicted transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example), and performs an operation when receiving an instruction from the instruction device (fig. 1 depicted the mobile terminal 200 which transfer an encryption instruction device ted condition data to an execution device, for example), wherein the instruction device is configured to generate encrypted condition data by encrypting condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device, and transfer the encrypted condition data to the execution device (fig. 1 depicted performing the instruction by transferring the encrypted condition data to the execution device, for example), thereby performing the instruction, and wherein the method comprises: a (fig. 2 depicted verification of the booking confirmation data comprises computing (S250) a cryptographic hash value of a stored car token identified by the token identifier and comparing (S260) the computed cryptographic hash value with the cryptographic hash value contained in the booking confirmation data, for example); a decryption step of decrypting the encrypted condition data to return the encrypted condition data to the condition data (fig. 6 depicted transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, which decrypt the condition data decrypting (S240) and verifying (S250, S260) the booking confirmation data at the control unit and executes a first operation when the condition data is satisfied unlocking the vehicle (300) if the booking confirmation data was successfully decrypted and verified, for example); a determination step of determining whether the condition specified by the condition data is satisfied (fig. 3 depicted   unlocking the vehicle (300) if the booking confirmation data was successfully decrypted and verified, for example); and an execution step for executing a first operation that is only one predetermined type of operation as the operation when the determination means determines that the condition specified by the condition data is satisfied (fig. 6 depicted unlocking the vehicle (300) if the booking confirmation data was successfully decrypted and verified, for example), the steps fig. 6 depicted the mobile terminal (200) which transfer an encryption instruction device ted condition data to an execution device "transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example).

Anja  failed to explicitly disclose wherein the instruction device is configured to generate encrypted condition data by encrypting condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device.

However, Jeffe discloses wherein the instruction device is configured to generate encrypted condition data by encrypting condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device (para. 0928 discloses a processor, an optical scanning module, an optical display module, a communication module, a memory including executable instructions, the memory and the executable instructions being configured to cooperate with the processor; and wherein the text of mixed encryption comprises an environment un-encrypted plain text, single encrypted text and/or single encrypted text that has been subsequently encrypted with a second encryption to generate double encrypted text. , for example).

Anja and Jeffe are analogous art because they both are directed to a mobile terminal device for performing wireless financial transactions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Anja with the specified features of Jeffe because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Jeffe with the teaching of Anja  in order for performing wireless financial transactions of purchased product and/or service using cash card, credit card and debit card [Jeffe: Abstract]. 

As per claim 11, Anja  discloses an instruction device that is a device capable of transferring an instruction serving as a trigger for performing an operation (fig. 6 depicted transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example), and is used in combination with an execution device that performs an operation when receiving an instruction from the instruction device (fig. 6 depicted the mobile terminal (200) which transfer an encryption instruction device ted condition data to an execution device transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example), wherein the instruction device comprising: condition data generation means for generating condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device (fig. 1 depicted performing the instruction by transferring the encrypted condition data to the execution device, for example); encryption means for encrypting the condition data to generate encrypted condition data; and instruction means for performing the instruction by transferring the encrypted condition data to the execution device (fig. 1 depicted performing the instruction by transferring the encrypted condition data to the execution device, for example).

Anja  failed to explicitly disclose wherein the instruction device comprising: condition data generation means for generating condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device.

However, Jeffe discloses wherein the instruction device comprising: condition data generation means for generating condition data of a plain text which is data for specifying a condition to be satisfied when or before or after (para. 0928 discloses a processor, an optical scanning module, an optical display module, a communication module, a memory including executable instructions, the memory and the executable instructions being configured to cooperate with the processor; and wherein the text of mixed encryption comprises an environment un-encrypted plain text, single encrypted text and/or single encrypted text that has been subsequently encrypted with a second encryption to generate double encrypted text, for example).

Anja and Jeffe are analogous art because they both are directed to a mobile terminal device for performing wireless financial transactions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Anja with the specified features of Jeffe because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Jeffe with the teaching of Anja  in order for performing wireless financial transactions of purchased product and/or service using cash card, credit card and debit card [Jeffe: Abstract]. 

As per claim 12 as applied above, Anja as modified Jeffe discloses input means for inputting data for generating the condition data, wherein the condition data generation means is adapted to be capable of generating the condition data in response to an input from the input means (para. 0015 of Anja PIN-encrypting the at least partially encrypted booking confirmation data with a user PIN code prior to transmitting same to the mobile terminal, for example). 

As per claim 13, Anja  discloses a method to be implemented by an instruction device that is a device capable of transferring an instruction serving as a trigger for performing an operation, and used in combination with an execution device that performs an operation when receiving an instruction from the instruction device (fig. 6 depicted transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example), comprising: a condition data generation step of generating condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device (figs 1, 3 and 6 show performing the instruction by transferring the encrypted condition data to the execution device, for example); an encryption step of encrypting the condition data to generate encrypted condition data (fig. 6 show verification of the booking confirmation data comprises computing (S250) a cryptographic hash value of a stored car token identified by the token identifier and comparing (S260) the computed cryptographic hash value with the cryptographic hash value contained in the booking confirmation data, for example); and an instruction step of performing the instruction by transferring the encrypted condition data to the execution device, the steps being executed by the instruction device (fig. 6 depicted the mobile terminal (200) which transfer an encryption instruction device ted condition data to an execution device transmitting (S220) the at least partially encrypted booking confirmation data (m30) from the mobile terminal (200) to a control unit of a vehicle (300) through a near-field communication channel, for example),

Anja failed to explicitly disclose a condition data generation step of generating condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device.

Jeffe disclose a condition data generation step of generating condition data of a plain text which is data for specifying a condition to be satisfied when or before or after the instruction is transferred to the execution device (para. 0928 discloses a processor, an optical scanning module, an optical display module, a communication module, a memory including executable instructions, the memory and the executable instructions being configured to cooperate with the processor; and wherein the text of mixed encryption comprises an environment un-encrypted plain text, single encrypted text and/or single encrypted text that has been subsequently encrypted with a second encryption to generate double encrypted text, for example).

Anja and Jeffe are analogous art because they both are directed to a mobile terminal device for performing wireless financial transactions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Anja with the specified features of Jeffe because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Jeffe with the teaching of Anja  in order for performing wireless financial transactions of purchased product and/or service using cash card, credit card and debit card [Jeffe: Abstract]. 

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anja et al. (EP 2743868 A1, hereinafter refer as Anja) in view of Jaffe (US Pub. No. US 2015/0278814 A1, hereinafter refer as to Jaffe) further in view of Kim et al. (US Pub. No. US 2015/0040212 A1, hereinafter refer as to Kim). 

Kim provides locking device have a terminal for sending and receiving information for authentication. A database stores terminal information with passer information. A determination unit determines whether terminal is justified through local area network with the terminal. The iris template among location information about the place photographed with iris image shooting time information is transmitted from the terminal while taking a picture of the iris image using a camera.

As per claim 7 as applied above, Anja as modified Jeffe discloses all claimed language except for wherein the execution means is adapted to perform a second operation that is an operation different from the only one type of operation when the determination means determines that the condition is not satisfied.  

However, Kim wherein the execution means is adapted to perform a second operation that is an operation different from the only one type of operation when the determination means determines that the condition is not satisfied.  (para. 0009 discloses performing one or more of lock release, a maintenance of a locked state, a request for re-photographing, and an emergency alarm based on a result of the determination, execute a second different operation on condition not satisfied for example). 



Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Kim with the teaching of Anja as modified Jeffe in order to a locking apparatus having enhanced security using an iris image [Kim: para. 0001]. 


16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sako et al. (US 2007/0237136 A1) provides a method of using contents includes the steps of setting public time information and private time information, the public time information being associated with each content and defined universally for use by a large number of unspecified users, the private time being associated with the content and defined for use by a small number of particular persons, and searching for a content according to the public time information and/or the private time information and using the content detected in the searching. Scheinuk (US 2020/0153841 A1)  provide a system for sending an e-message to a receiving user which includes at least a Kurian et al. (US 2021/0234693 A1) provide database security, and more particularly, to a system and method for performing intelligent decryption based on user and data profiling. 


Conclusion

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
November 19, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434